DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Claim Objections
Claims 1-2, 6-7, 9-10 and 12 are objected to because of the following informalities. 

Claim 1 recites “transverse sections” and also recites “each transverse section;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “each of the transverse sections.”
Claim 1 further recites “a spanwise end zone” and also recites “the end zone;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the spanwise end zone.”

Claim 2 recites “the end zone” and depends from claim 1 which recites “a spanwise end zone;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the spanwise end zone” in claim 2.

Claim 6 recites “the end zone” (in two instances) and depends from claim 1 which recites “a spanwise end zone;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the spanwise end zone” in claim 6.

Claim 7 recites “the end zone” and depends from claim 1 which recites “a spanwise end zone;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the spanwise end zone” in claim 7.

Claim 9 recites “the end zone” and depends from claim 1 which recites “a spanwise end zone;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the spanwise end zone” in claim 9.

Claim 10 recites “transverse sections” and also recites “each transverse section;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “each of the transverse sections.”

Claim 12 recites “at least one lift rotor” and also recites “the lift rotor(s) comprise(s);” for claim terminology consistency purposes, the examiner respectfully recommends reciting “each of the at least one lift rotor comprises.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “A method for improving a blade, the blade extending … manufacturing the blade according to the modified aerodynamic profiles.” It is not clear how a blade is initially introduced and the blade is later manufactured. Note that the recitation introducing a blade implies having a physical blade which creates a conflict when the manufacturing the blade step is recited. A conflict arises in terms of how a blade that already exists can be later manufactured.
The examiner recommends amending the claim language to be directed to a method for manufacturing a blade and instead of defining the blade as it is currently defined in the claims, reciting language directed to an initial/existing blade/aerodynamic profile which is modified by the claim method steps and then manufacturing a blade based on the modified blade/aerodynamic profile. Currently, the written description contains language that could be used as a guide for the recommended changes in at least ¶53.
Claim 1 further recites “each transverse section being defined by an aerodynamic profile” (note that there are plural transverse sections resulting in plural aerodynamic profiles) and also recites “the aerodynamic profile;” it is not clear to which aerodynamic profile the recitation of “the aerodynamic profile” refers to.
Claim 1 further recites “each aerodynamic profile being defined by two half-profiles including an upper surface half-profile and a lower surface half-profile…” (note that there are plural aerodynamic profiles resulting in plural upper surface half-profiles and a lower surface half-profiles) and also recites “from the upper surface half-profile towards the lower surface half-profile;” it is not clear to which upper surface half-profile and lower surface half-profile the recitation of “the upper surface half-profile … the lower surface half-profile” refer to, respectively.
Claim 1 further recites the limitation “the modified aerodynamic profiles.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 depend or include all the limitations of claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 2 recites “an aerodynamic profile” and depends from claim 1 which recites “each transverse section being defined by an aerodynamic profile” (note that there are plural transverse sections resulting in plural aerodynamic profiles), “the aerodynamic profile” and “the modified aerodynamic profile,” respectively. It is not clear if “an aerodynamic profile” in claim 2 refers to any of the aerodynamic profiles in claim 1 or to an additional and different aerodynamic profile.
Clarification and/or amendment is respectfully requested.

Claim 6 recites “the lower surface half-profile towards the upper surface half-profile” and depend “each aerodynamic profile being defined by two half-profiles including an upper surface half-profile and a lower surface half-profile…” (note that there are plural aerodynamic profiles resulting in plural upper surface half-profiles and a lower surface half-profiles); it is not clear to which lower surface half-profile and upper surface half-profile the recitation of “the lower surface half-profile … the upper surface half-profile” in claim 6 refer to, respectively.
Claim 7 depends from claim 6 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 7 recites the limitation “the chord c.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 further recites “the aerodynamic profile” and depends from claim 1 which recites “each transverse section being defined by an aerodynamic profile” (note that there are plural transverse sections resulting in plural aerodynamic profiles), “the aerodynamic profile” and “the modified aerodynamic profile,” respectively and also depends from claim 6 which recites “the aerodynamic profiles.” It is not clear to which aerodynamic profile in claim 1 and 6 “the aerodynamic profile” recited in claim 7 refers to.
Clarification and/or amendment is respectfully requested.

Claim 8 recites “the step of modifying the trailing edge sections.” There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 9 recites “the step of modifying the trailing edge sections.” There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 10 recites “the aerodynamic profiles modified” and “the method.” There is insufficient antecedent basis for these limitations in the claim.
Claims 11-12 depend or include all the limitations of claim 10 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-12 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukari et al – hereafter Fukari – (FR 3077803 A1; references made to US 20200023940 A1).

Regarding claim 1, Fukari teaches a method for improving a blade (Fig.3/8), the blade extending in a longitudinal direction spanwise from a first end to a second end and in a transverse direction from a leading edge towards a trailing edge (Fig.3), the blade comprising successive transverse sections (Fig.3/8), each transverse section being defined by an aerodynamic profile (Fig.8), each aerodynamic profile being defined by two half-profiles including an upper surface half-profile and a lower surface half-profile (Fig.8), the two half-profiles each comprising a leading edge section, an intermediate section and a trailing edge section (Fig.3), the first end being intended to be connected to a hub of a rotor (Fig.1), the second end being intended to be free (Fig.1), wherein the method comprises the following steps:
defining a straight-line segment connecting the leading edge and the trailing edge of the aerodynamic profile (Fig.3/8, 16);
shifting the leading edge of the aerodynamic profiles situated in a spanwise end zone of the blade comprising the second end (Fig.8), the shift being carried out from the upper surface half-profile towards the lower surface half-profile over a first distance d1 (Fig.8, d; note that without a defined reference frame for a blade airfoil, upper and lower surface half-profiles could be reasonably interpreted as interchangeable; in the current instance shifting from 5 towards 32 anticipates the claim limitation) perpendicular to the straight-line segment;
modifying the leading edge sections of the two half- profiles connecting the leading edge to the intermediate sections of the two half-profiles in the end zone (Fig.8); and
manufacturing the blade according to the modified aerodynamic profiles (¶143).

Regarding claim 2, Fukari further teaches a chord c of an aerodynamic profile being equal to a distance between the leading edge and the trailing edge of the aerodynamic profile (Fig.3, c), the distance d1 is, for each aerodynamic profile in the end zone, between 2% and 8% of the chord c of the aerodynamic profile (¶132, note upper end of disclosed range overlaps the lower end of the claimed range), and the leading edge sections cover a second distance d2 parallel to the straight-line segment from the leading edge of between 5% and 50% of the chord c (Fig.3/8).

Regarding claim 3, Fukari further teaches the spanwise end zone of the blade covers a third spanwise distance d3 of between 10% and 25% of a radius of the blade (Fig.3), the radius being equal to the distance between the center of rotation of the blade and the second end (Fig.1/3).

Regarding claim 4, Fukari further teaches during the step of modifying the leading edge sections of the two half-profiles, the modified leading edge sections are defined by a polynomial of degree 3 and do not have any inflection points (¶56).

Regarding claim 10, Fukari further teaches a blade for an aircraft extending in a longitudinal direction spanwise from a first end to a second end (Fig.1/3) and in a transverse direction from a leading edge towards a trailing edge (Fig.3), the blade comprising successive transverse sections, each transverse section being defined by an aerodynamic profile (Fig.3/8), each aerodynamic profile being defined by two half-profiles including an upper surface half-profile and a lower surface half-profile (Fig.3/8), the two half-profiles each comprising a leading edge section, an intermediate section and a trailing edge section (Fig.3/8), the first end being intended to be connected to a rotor hub (Fig.1), the second end being intended to be free (Fig.1), wherein the blade is produced using the aerodynamic profiles modified by the method according to claim 1 (see claim 1 above).

Regarding claim 11, Fukari further teaches a rotor intended for an aircraft (Fig.1), the rotor comprising at least two blades according to claim 10 (Fig.1; see claim 10 above).

Regarding claim 12, Fukari further teaches a rotorcraft comprising a fuselage and at least one lift rotor (Fig.1), wherein the lift rotor(s) comprise(s) at least two blades according to claim 10 (Fig.1; see claim 10 above).

Claim(s) 1-3 and 10 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal et al – hereafter Neal – (US 4,050,651).

Regarding claim 1, Neal teaches a method for improving a blade (Fig.2/3), the blade extending in a longitudinal direction spanwise from a first end to a second end and in a transverse direction from a leading edge towards a trailing edge (Fig.1-3), the blade comprising successive transverse sections (Fig.2/3), each transverse section being defined by an aerodynamic profile (Fig.2/3), each aerodynamic profile being defined by two half-profiles including an upper surface half-profile and a lower surface half-profile (Fig.2/3), the two half-profiles each comprising a leading edge section, an intermediate section and a trailing edge section (Fig.1), the first end being intended to be connected to a hub of a rotor, the second end being intended to be free (Note that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02 II), wherein the method comprises the following steps:
defining a straight-line segment connecting the leading edge and the trailing edge of the aerodynamic profile (Fig.3/8, 16);
shifting the leading edge of the aerodynamic profiles situated in a spanwise end zone of the blade comprising the second end (Fig.2, 15; Fig.3 not labeled), the shift being carried out from the upper surface half-profile towards the lower surface half-profile over a first distance d1 (Fig.2/3, not labeled; note solid line profile showing shifted leading edge position) perpendicular to the straight-line segment;
modifying the leading edge sections of the two half- profiles connecting the leading edge to the intermediate sections of the two half-profiles in the end zone (Fig.2/3); and
manufacturing the blade according to the modified aerodynamic profiles (column 4 line 32-47; note “modified wing”).

Regarding claim 2, Neal further teaches a chord c of an aerodynamic profile being equal to a distance between the leading edge and the trailing edge of the aerodynamic profile (Fig.1/2/3), the distance d1 is, for each aerodynamic profile in the end zone, between 2% and 8% of the chord c of the aerodynamic profile (column 6 line 35-38; note that at least upper end of disclosed radius range overlaps the lower end of the claimed range), and the leading edge sections cover a second distance d2 parallel to the straight-line segment from the leading edge of between 5% and 50% of the chord c (column 6 line 39-41).

Regarding claim 3, Neal further teaches the spanwise end zone of the blade covers a third spanwise distance d3 of between 10% and 25% of a radius of the blade (Fig.1/2/3), the radius being equal to the distance between the center of rotation of the blade and the second end (Fig. 1/2/3).

Regarding claim 10, Neal further teaches a blade for an aircraft extending in a longitudinal direction spanwise from a first end to a second end (Fig.1/2/3) and in a transverse direction from a leading edge towards a trailing edge (Fig.1/2/3), the blade comprising successive transverse sections, each transverse section being defined by an aerodynamic profile (Fig.1/2/3), each aerodynamic profile being defined by two half-profiles including an upper surface half-profile and a lower surface half-profile (Fig.2/3), the two half-profiles each comprising a leading edge section, an intermediate section and a trailing edge section (Fig.1/2/3), the first end being intended to be connected to a rotor hub, the second end being intended to be free (Note that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02 II), wherein the blade is produced using the aerodynamic profiles modified by the method according to claim 1 (see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al – hereafter Neal – (US 4,050,651).

Regarding claims 4-5, Neal teaches all the limitations of claim 1, see above, however does not explicitly teach the step of modifying the leading edge sections of the two half-profiles, the modified leading edge sections are defined by a polynomial of degree 3 and do not have any inflection points (claim 4) or the step of modifying the leading edge sections of the aerodynamic profiles in the end zone, the points defining the leading edge sections of the two half-profiles are shifted according to a parabolic law (claim 5).
Note that blade leading edge sections are known to be shaped with a curved surface to provide a smooth transition to both upper and lower surfaces of the airfoil. Applicant has not disclosed that the claimed configurations of a polynomial of degree 3 or the parabolic shift of the modified leading edge sections are significant and are disclosed as possible or preferred configurations. Furthermore, it appears that the invention would perform equally well with a blade leading edge sections, as taught by Neal. Accordingly, absent persuasive evidence that the orifice is functionally significant, the limitations above constitute a matter of choice of changes in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(IV)(b).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukari et al – hereafter Fukari – (FR 3077803 A1; references made to US 20200023940 A1).

Regarding claim 5, Fukari teaches all the limitations of claim 1, see above, however does not explicitly teach the step of modifying the leading edge sections of the aerodynamic profiles in the end zone, the points defining the leading edge sections of the two half-profiles are shifted according to a parabolic law.
Note that blade leading edge sections are known to be shaped with a curved surface to provide a smooth transition to both upper and lower surfaces of the airfoil. Applicant has not disclosed that the claimed configuration of the parabolic shift of the modified leading edge sections are significant and are disclosed as possible or preferred configurations. Furthermore, it appears that the invention would perform equally well with a blade leading edge sections, as taught by Fukari. Accordingly, absent persuasive evidence that the orifice is functionally significant, the limitations above constitute a matter of choice of changes in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(IV)(b).

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
shifting the trailing edge of the aerodynamic profiles in the spanwise end zone of the blade, the shift of the trailing edge of the aerodynamic profiles in the end zone being carried out from the lower surface half-profile towards the upper surface half-profile over a fourth distance d4 perpendicular to the straight-line segment;
neither Fukari nor Neal said claim limitations;
another relevant prior art (Nakadate et al – US 5,344,102) discloses airfoil profiles where a leading edge section is shifted (Fig.9d) and also where a trailing edge section is shifted (Fig.9e), however, the shifts of the leading and trailing edges are toward the same direction which is different from the claimed invention and no clear motivation is present to a person of ordinary skills in the art to modify one of the previously cited prior art reference in view of the teachings of Nakadate et al;
another relevant prior art (Breitbach et al – US 6,076,776) discloses airfoil profiles where a leading edge section is shifted (Fig.2) and also where a trailing edge section is shifted (Fig.4), however, the shifts of the leading and trailing edges are continuous and controllable shifts towards both the upper and lower surfaces;
no other prior art reference was found disclosing the claimed trailing edge shift limitation that would anticipate the claimed invention or could be used as a teaching reference to modify previously cited prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745